

115 S719 IS: United States-Israel Cybersecurity Cooperation Enhancement Act of 2017
U.S. Senate
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 719IN THE SENATE OF THE UNITED STATESMarch 23, 2017Mr. Whitehouse (for himself, Mr. Daines, Mr. Peters, Ms. Duckworth, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a grant program at the Department of Homeland Security to promote cooperative research
			 and development between the United States and Israel on cybersecurity.
	
 1.Short titleThis Act may be cited as the United States-Israel Cybersecurity Cooperation Enhancement Act of 2017. 2.United States-Israel cybersecurity cooperation (a)Grant program (1)EstablishmentThe Secretary, in accordance with the agreement entitled the Agreement between the Government of the United States of America and the Government of the State of Israel on Cooperation in Science and Technology for Homeland Security Matters, done at Jerusalem May 29, 2008 (or successor agreement), and the requirements specified in paragraph (2), shall establish a grant program at the Department to support—
 (A)cybersecurity research and development; and (B)demonstration and commercialization of cybersecurity technology.
					(2)Requirements
 (A)ApplicabilityNotwithstanding any other provision of law, in carrying out a research, development, demonstration, or commercial application program or activity that is authorized under this section, the Secretary shall require cost sharing in accordance with this paragraph.
					(B)Research and development
 (i)In generalExcept as provided in clause (ii), the Secretary shall require not less than 50 percent of the cost of a research, development, demonstration, or commercial application program or activity described in subparagraph (A) to be provided by a non-Federal source.
 (ii)ReductionThe Secretary may reduce or eliminate, on a case-by-case basis, the percentage requirement specified in clause (i) if the Secretary determines that such reduction or elimination is necessary and appropriate.
 (C)Merit reviewIn carrying out a research, development, demonstration, or commercial application program or activity that is authorized under this section, awards shall be made only after an impartial review of the scientific and technical merit of the proposals for such awards has been carried out by or for the Department.
 (D)Review processesIn carrying out a review under subparagraph (C), the Secretary may use merit review processes developed under section 302(14) of the Homeland Security Act of 2002 (6 U.S.C. 182(14)).
 (3)Eligible applicantsAn applicant shall be eligible to receive a grant under this subsection if the project of such applicant—
 (A)addresses a requirement in the area of cybersecurity research or cybersecurity technology, as determined by the Secretary; and
 (B)is a joint venture between— (i)(I)a for-profit business entity, academic institution, National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)), or nonprofit entity in the United States; and
 (II)a for-profit business entity, academic institution, or nonprofit entity in Israel; or (ii)(I)the Federal Government; and
 (II)the Government of Israel. (4)ApplicationsTo be eligible to receive a grant under this subsection, an applicant shall submit to the Secretary an application for such grant in accordance with procedures established by the Secretary, in consultation with the advisory board established under paragraph (5).
				(5)Advisory board
 (A)EstablishmentThe Secretary shall establish an advisory board to— (i)monitor the method by which grants are awarded under this subsection; and
 (ii)provide to the Secretary periodic performance reviews of actions taken to carry out this subsection.
 (B)CompositionThe advisory board established under subparagraph (A) shall be composed of three members, to be appointed by the Secretary, of whom—
 (i)one shall be a representative of the Federal Government; (ii)one shall be selected from a list of nominees provided by the United States-Israel Binational Science Foundation; and
 (iii)one shall be selected from a list of nominees provided by the Israel-United States Binational Industrial Research and Development Foundation.
 (6)Contributed fundsNotwithstanding any other provision of law, the Secretary may accept or retain funds contributed by any person, government entity, or organization for purposes of carrying out this subsection. Such funds shall be available, subject to appropriation, without fiscal year limitation.
 (7)ReportNot later than 180 days after the date of completion of a project for which a grant is provided under this subsection, the grant recipient shall submit to the Secretary a report that contains—
 (A)a description of how the grant funds were used by the recipient; and (B)an evaluation of the level of success of each project funded by the grant.
 (8)ClassificationGrants shall be awarded under this subsection only for projects that are considered to be unclassified by both the United States and Israel.
 (b)TerminationThe grant program and the advisory board established under this section shall terminate on the date that is 7 years after the date of the enactment of this Act.
 (c)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise appropriated.
 (d)DefinitionsIn this section— (1)the term cybersecurity research means research, including social science research, into ways to identify, protect against, detect, respond to, and recover from cybersecurity threats;
 (2)the term cybersecurity technology means technology intended to identify, protect against, detect, respond to, and recover from cybersecurity threats;
 (3)the term cybersecurity threat has the meaning given such term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501);
 (4)the term Department means the Department of Homeland Security; and (5)the term Secretary means the Secretary of Homeland Security.